COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Cecil Adams v. Rebecca Ross

Appellate case number:    01-18-00628-CV

Trial court case number: 1084022

Trial court:              County Civil Court at Law No. 3 of Harris County

        It has come to this Court’s attention that this appeal may be moot because all issues
concerning the mediated settlement agreement were adjudicated in trial court cause number
1044023, styled Maxine Adams and Cecil Adams v. Rebecca Ross. A court of appeals lacks
jurisdiction to consider moot controversies. See In re J.J.H., a Child, 546 S.W.3d 765, 766 (Tex.
App.—Houston [1st Dist.] 2018, no pet.).
       Accordingly, this appeal may be dismissed for want of jurisdiction unless appellant files a
response within 10 days of the date of this order demonstrating that this appeal is not moot. See
TEX. R. APP. P. 42.3(a).
       It is so ORDERED.

Judge’s signature: _______________________________________
                    Acting individually  Acting for the Court


Date: ______________________